Citation Nr: 1620559	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-41 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disability. 

2.  Entitlement to service connection for a bilateral ear disability, other than hearing loss and tinnitus.

3.  Entitlement to service connection for a right thumb disability.

4.  Entitlement to service connection for residuals of a cold injury of the right index finger.

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to service connection for a bilateral foot disability requiring arch supports. 

7.  Entitlement to an initial compensable disability rating for sinusitis.

8.  Entitlement to an initial compensable disability rating for status post tonsillectomy and uvulopalatopharyngoplasty (UPPP).

9.  Entitlement to an initial compensable disability rating for left foot hallux valgus and left great toe MTP degenerative joint disease.

10.  Entitlement to an initial disability rating in excess of 10 percent for right (major) shoulder degenerative joint disease and status post arthroscopic surgery with SLAP repair.

11.  Entitlement to an initial disability rating in excess of 10 percent for thoracic spine degenerative disc disease and chronic lumbar strain.

12.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel





INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board remanded these claims in August 2014.

In December 2011, the Veteran presented sworn testimony regarding the right shoulder, low back, and hearing loss claims during a Travel Board hearing in Salt Lake City, Utah, which was chaired by a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  

In June 2013, the Veteran presented sworn testimony regarding all of the claims on appeal during a video conference hearing in Salt Lake City, Utah, which was chaired by the undersigned VLJ.  A transcript of the hearing has also been associated with the claims file.

The VLJ who held the December 2011 Travel Board hearing is no longer available to participate in this decision.  There is no need for a panel decision.  See  Arneson v. Shinseki, 24 Vet. App. 379 (2011) (interpreting 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before a third VLJ when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, and that all three VLJs be involved in a panel decision). 

The issues of an increased rating for the left foot and service connection for the right foot, a bilateral foot disability requiring arch supports, and a GI disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  A preponderance of the evidence fails to establish that the Veteran has or had a chronic disability of the bilateral ears, other than hearing loss and tinnitus, at any time during the appeal period.

2.  A preponderance of the evidence fails to establish that the Veteran has or had a chronic disability of the thumb at any time during the appeal period.

3.  A preponderance of the evidence fails to establish that the Veteran has or had a chronic disability of the right index finger, including any residuals of a cold injury, at any time during the appeal period.

4.  For the entire period on appeal, the Veteran's service-connected sinusitis was detected by x-ray only, with no incapacitating or non-incapacitating episodes.

5.  For the entire period on appeal, the Veteran's service-connected status post (s/p) tonsillectomy and UPPP was not manifested by any residuals, including chronic laryngitis or aphonia. 

6.  Even when considering his complaints of pain, pain on motion, and functional impairment, the Veteran's service-connected right shoulder disability was manifested by no less than 90 degrees of abduction, 110 degrees of flexion, 90 degrees of internal rotation, and 50 degrees of external rotation and adduction, with no ankylosis, incapacitating episodes, or impairment of the humerus, scapula, or clavicle.

7.  Even when considering his complaints of pain, pain on motion, functional impairment, and flare ups, the Veteran's service-connected thoracolumbar spine disability was manifested by no less than 65 degrees of forward flexion and combined range of motion of no less than 195 degrees, with no ankylosis or incapacitating episodes.

8.  The Veteran's right ear hearing loss has had a Numeric Designation of no greater than I as per Table VI of the VA schedule of ratings; the Veteran's left ear hearing loss has had a Numeric Designation of no greater than II as per Table VI of the VA schedule of ratings.


CONCLUSIONS OF LAW

1.  A bilateral ear disability, other than hearing loss and tinnitus, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  A right thumb disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  Residuals of a cold injury of the right index finger were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  The criteria for an initial compensable disability rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6511 (2015).

5.  The criteria for an initial compensable disability rating for s/p tonsillectomy and UPPP have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Codes 6599-6518 (2015).

6.  The criteria for an initial disability rating in excess of 10 percent for right (major) shoulder degenerative joint disease and status post arthroscopic surgery with SLAP repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5003 (2015).

7.  The criteria for an initial disability rating in excess of 10 percent for thoracic spine degenerative disc disease and chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

8.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  See VA correspondence and hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA's duty to assist has also been satisfied.  Service treatment records, VA examination reports, VA treatment records and Social Security Administration (SSA) records are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has at no time referenced other available and relevant records that he wanted VA to obtain or that he felt were relevant to his claims.

The Veteran has undergone several VA examinations for his disabilities on appeal.  Most recently, he was examined for each of the increased rating disabilities decided herein, as well as his ears, in July 2015.  He was most recently examined for his right thumb and index finger claims in January 2012.  The examinations involved a thorough examination of the Veteran, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, the July 2015 audiological examiner addressed the functional effects of the Veteran's hearing loss disability in compliance with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

There is also no evidence (lay or medical) of any material worsening of the Veteran's service-connected disabilities since the July 2015 examinations.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time for any of the disabilities decided herein.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The claims were remanded to the Agency of Original Jurisdiction (AOJ) in August 2014 to schedule a new hearing before the Board.  However, in April 2015, the Veteran informed VA that he did not wish to attend another hearing.  The Board sought clarification in a November 2015 letter, as referenced in the introduction section above.  The Veteran did not respond requesting a new hearing.  Accordingly, all remand instructions issued by the Board have been substantially complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A review of the medical evidence of record fails to establish a diagnosed disability of the ears, right thumb, or right index finger at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not identified a disability either.  Rather, he only generally complains ear pain and popping and a history of an inservice right thumb sprain and right index finger cold injury.  He does not assert that he has been specifically diagnosed with any specific ear, right thumb, or right index finger disability or underlying pathology.  

Significantly, the Veteran was specifically examined for his ears in May 2009.  The VA examiner concluded that he had a normal physical examination and that his complaints of ear pain during flight were a normal variant.  He was unable to provide a diagnose of any ear disease.  Similarly, a January 2012 VA examiner specifically examined the Veteran's hand and fingers and found no evidence of a current right thumb disorder or any residuals of a cold injury of the right index finger.  The examiners' conclusions are consistent with the numerous VA treatment records that are negative for a diagnosed ear, right thumb, or right index disorder. The only evidence of an ankle problem consists solely of the Veteran's subjective complaints.  Put another way, there is simply no medical evidence showing objective findings of any such disorders or any underlying pathology, nor does the Veteran contend that he has been diagnosed with such.  

Consideration has been given to the Veteran's contentions that he has current bilateral ear, right thumb, and right index finger disorders.  However, the Board finds that his opinion is not competent evidence in this regard because he has not demonstrated the medical expertise needed to render an opinion on the nature of his symptoms, including pain.  Further, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of otologic and orthopedic medicine in the context of negative physical examinations.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report his symptoms, he is not competent to attribute those complaints to a particular diagnosis or any diagnosis at all.  See Jandreau v. Nicholson, 492 F.3s 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose); see also 38 C.F.R. § 3.159 (a)(1) (2015) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  His assertions are therefore not competent evidence of a diagnosis of a right or left ear, right thumb, or right index finger disorder.  The Veteran's opinion would also be significantly outweighed by the negative opinions from the May 2009 and January 2012 VA examiners and lack of diagnoses from VA physicians, who clearly hold the level of medical expertise to address the nature and etiology of the Veteran's complaints.  

Accordingly, the first element of Shedden/Caluza is not met and service connection cannot be granted for a bilateral ear disability, other than hearing loss and tinnitus, right thumb disability, and residuals of a cold injury of the right index finger.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2015)(discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2015).

Consideration of a higher evaluation for functional loss, to include during flare-ups, due to these factors accordingly is warranted for diagnostic codes predicated on the veteran's limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Sinusitis

The Veteran has been assigned a noncompensable evaluation under Diagnostic Code 6511 for his service-connected sinusitis.  He seeks a higher initial rating.

Chronic ethmoid sinusitis is rated under the General Rating Formula for Sinusitis.  Under the General Rating Formula, a 0 percent evaluation is assigned for sinusitis detected by x-ray only.  A 10 percent evaluation is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-capacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-capacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2015).  

An incapacitating episode of sinusitis means one that required bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, Note (2015).

The Veteran was first examined for his sinusitis in May 2009.  At that time, he complained of nasal drainage for 20 minutes each morning that resolves with no recent treatment for infection and no sinus or nose surgery.  The examiner noted that there was no history of sinusitis or current sinus symptoms and that his only symptom was excess nasal mucous (a rhinitis symptom).  He did not observe any evidence of sinus disease, signs of nasal obstruction, nasal polyps, septal deviation, permanent hypertrophy of the turbinates, rhinoscleroma, or tissue loss, scarring, or deformity of the nose.  The examiner diagnosed the Veteran with minimal chronic sinusitis.

He was next examined in December 2010.  At that time, he complained of headaches, a stuffy/runny nose, and bilateral ear pain and reported a history of allergic rhinitis and seasonal allergies.  He indicated that he used nasal spray daily with a fair response.  He denied any episodes of sinusitis in the past 12-month period.  Physical examination was normal with normal turbinates, sinuses, and septum, and no obstruction or polyps.  The examiner diagnosed the Veteran with seasonal allergies and chronic sinusitis.

He was then examined in January 2012.  At that time, he complained of chronic nasal discharge that is usually clear and worse when he gets up in the morning, ears popping, drainage down the back of his throat, and frequent nasal congestion.  He reported using oral medication and nasal spray.  The examiner did not diagnose him with chronic sinusitis, but did diagnose him with allergic rhinitis.  He found that the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, permanent hypertrophy of the nasal turbinates, nasal polyps, or granulomatous conditions.  

He was next examined in July 2013.  At that time, the Veteran complained of year-round chronic nasal, sinus, and ear congestion.  He reported that a previous x-ray showed evidence of sinusitis, but that he had no history of sinus pain or sinus infections requiring antibiotic treatment.  He indicated that he treated his congestion with Flonase and Claritin with some relief and no side effects.  The examiner diagnosed him with allergic rhinitis and chronic maxillary sinusitis detected only by imaging studies with no incapacitating or non-incapacitating episodes over the past 12 months.  He observed greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, without complete obstruction on one side, permanent hypertrophy of the nasal turbinates, nasal polyps, or granulomatous conditions.

The Veteran was most recently examined for his sinusitis in July 2015.  At that time, the examiner found he did not have chronic sinusitis, but did diagnose him with allergic rhinitis for which he took oral medication and used nasal sprays.  The Veteran also reported receiving weekly allergy shots.  The examiner observed permanent hypertrophy of the nasal turbinates without greater obstruction of the nasal passage on both sides, complete obstruction of the nasal passage on one side, polyps, or granulomatous conditions.  The examiner opined that the Veteran's allergic rhinitis was a new and separate condition, not a progression of or corrected diagnosis for his service-connected sinusitis.

The medical and lay evidence includes multiple VA treatment records and the Veteran's own statements and hearing testimony.  This evidence is consistent with the VA examinations of record.  

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a compensable initial disability rating for his service-connected sinusitis.  In order to receive a higher evaluation of 10 percent under Diagnostic Code 6511, he would have to experience one or two incapacitating episodes or three to six non-incapacitating episodes of sinusitis per year.  The medical evidence does not show that he experiences any incapacitating or non-incapacitating episodes of sinusitis.  Rather, his sinusitis is detected by x-ray only.  This is consistent with the rating criteria for a 0 percent evaluation.  Without evidence of incapacitating or non-incapacitating episodes with symptoms of headaches, pain, and purulent discharge, a compensable rating cannot be granted at any time during the appeals period under the Veteran's currently assigned diagnostic code.

The Board has also considered the other rating criteria for diseases of the nose and throat.  However, as there is no evidence that the Veteran has a deviated nasal septum, loss of part of or scars of the nose, or rhinitis that is related to his service-connected sinusitis, an increased rating cannot be granted under any other diagnostic code.  38 C.F.R. § 4.97, Diagnostic Codes 6502, 6504, 6522-6524 (2015).

There is also no indication in the medical evidence that the Veteran's service-connected sinusitis warranted other than the currently assigned 0 percent disability rating at any point during the appeals period.  The assignment of staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to an initial compensable disability rating for sinusitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Tonsillectomy

The Veteran has been assigned a noncompensable evaluation under Diagnostic Codes 6599-6518 for his service-connected s/p tonsillectomy and UPPP.  He seeks a higher initial rating.

Diagnostic Code 6599 is a general reference to the rating criteria for diseases of the nose and throat.  Diagnostic Code 6518 provides the rating criteria for a laryngectomy.

Under Diagnostic Code 6518, a 100 percent evaluation is assigned for a total laryngectomy.  Residuals of a partial laryngectomy are rated as laryngitis (Diagnostic Code 6516), aphonia (Diagnostic Code 6519), or stenosis of the larynx (Diagnostic Code 6520).  38 C.F.R. § 4.97, Diagnostic Code 6518 (2015).

Under Diagnostic Code 6516, a 10 percent is assigned for chronic laryngitis with hoarseness, with inflammation of cords or mucous membrane.  A 30 percent evaluation is assigned for chronic laryngitis with hoarseness, with thickening or nodules of cores, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516 (2015).

Under Diagnostic Code 6519, a 60 percent is assigned for complete organic aphonia with a constant inability to speak above a whisper.  A 100 percent is assigned for complete organic aphonia with a constant inability to communicate by speech.  38 C.F.R. § 4.97, Diagnostic Code 6519 (2015).  Incomplete aphonia is evaluated as chronic laryngitis under Diagnostic Code 6516.  38 C.F.R. § 4.97, Diagnostic Code 6519, Note (2015).

Under Diagnostic Code 6520, a 10 percent evaluation is assigned for stenosis of the larynx with forced expiratory volume in one second (FEV-1) of 71 to 80 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A 30 percent evaluation is assigned for stenosis of the larynx with FEV-1 of 56 to 70 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A 60 percent evaluation is assigned for stenosis of the larynx with FEV-1 of 40 to 55 percent predicted, with Flow-Volume Loop compatible with upper airway obstruction.  A 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, with Flow-Volume Loop compatible with upper airway obstruction, or; permanent tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6520 (2015).  Stenosis of the larynx may be alternatively evaluated as aphonia under Diagnostic Code 6519.  38 C.F.R. § 4.97, Diagnostic Code 6520, Note (2015).

The Veteran was first examined for his tonsillectomy and UPPP residuals in May 2009.  The examiner noted that the Veteran's tonsils and uvula had been surgically removed.  He described the Veteran's post-surgical state as "excellent" and did not identify any residuals.

He was next examined in December 2010.  At that time, the examiner noted that the Veteran's tonsils and uvula were surgically absent, but did not identify any residuals or throat-related symptoms resulting from the removal.

He was then examined in January 2012.  The examiner noted that the Veteran underwent a tonsillectomy and UPPP to address snoring in 1997.  He did not find that the Veteran currently had chronic laryngitis or any other residuals from his surgery.  Indeed, the only pertinent physical findings that the examiner reported was the absence of the tonsils and uvula.

He was next examined in July 2013.  The examiner noted that he had a history of tonsil removal as part of a UPPP in connection with his sleep apnea.  However, he did not identify any residuals or current throat-related symptoms.

He was most recently examined in July 2015.  The examiner noted his prior surgery, but found that he did not currently have chronic laryngitis, laryngectomy, aphonia, laryngeal stenosis, pharyngeal injury, or any other pharyngeal conditions.  Rather, he did not find that the Veteran had any residuals from his tonsillectomy and UPPP.

The medical and lay evidence includes multiple VA treatment records and the Veteran's own statements and hearing testimony.  This evidence is consistent with the VA examinations of record.  


Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a compensable initial disability rating for his service-connected s/p tonsillectomy and UPPP.  There is no evidence of any residuals or symptoms related to the Veteran's surgery, such as chronic laryngitis or aphonia, to warrant a compensable evaluation.  Without evidence of any residuals, a compensable rating cannot be granted at any time during the appeals period under the Veteran's currently assigned diagnostic code.

The Board has also considered the other rating criteria for diseases of the nose and throat.  However, as there is no evidence that the Veteran has pharynx injuries, an increased rating cannot be granted under any other diagnostic code.  38 C.F.R. § 4.97, Diagnostic Code 6521 (2015).

There is also no indication in the medical evidence that the Veteran's service-connected s/p tonsillectomy and UPPP warranted other than the currently assigned 0 percent disability rating at any point during the appeals period.  The assignment of staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to an initial compensable disability rating for s/p tonsillectomy and UPPP must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz , supra.

Right Shoulder

The Veteran has been assigned a 10 percent evaluation under Diagnostic Codes 5201-5003 for his service-connected right shoulder disability.  Treatment and examination reports consistently identify him as being right hand dominant.  He seeks a higher initial evaluation.  

Diagnostic Code 5003 provides the rating criteria for degenerative arthritis.  Diagnostic Code 5201 provides the rating criteria for limitation of motion of the arm.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joint or 2 or more minor joint groups, and a 20 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joint or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Under Diagnostic Code 5201, a 20 percent evaluation is assigned for limitation of motion of the major arm at shoulder level.  A 30 percent evaluation is assigned for limitation of motion of the major arm midway between the side and shoulder level.  A 40 percent evaluation is assigned for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

The Veteran was first examined for his right shoulder in May 2009.  At that time, he complained of progressively worsening pain that he treated with daily Motrin.  The examiner recorded range of motion measurements of 130 degrees of abduction, 140 degrees of flexion, 90 degrees of internal and external rotation.  The Veteran complained of pain on flexion and abduction, but there was no additional limitation of motion with three repeated movements.  The examiner observed no swelling, effusion, laxity, ankylosis, muscle symptoms, or neurological symptoms.  The Veteran denied any flare ups.  A January 2009 right shoulder x-ray showed likely post-surgical v. degenerative changes.  The examiner diagnosed the Veteran with degenerative joint disease of the right shoulder, status post arthroscopic surgery and concluded that it affected his occupation by causing problems with lifting and carrying.

The Veteran was next examined in July 2010.  At that time, he complained of pain, stiffness, decreased speed of joint motion, and effects on joint motion.  He denied and deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare ups of joint disease.  The examiner recorded range of motion measurements of 160 degrees of abduction and flexion, 90 degrees of internal and external rotation.  The Veteran reported pain with motion and following repetitive motion, but there was no additional limitation of motion after three repetitions and no ankylosis.  X-rays showed minimal degenerative changes of the right acromioclavicular joint.  The examiner concluded that the Veteran's right shoulder disability had an effect on his employment as his job involved movement of the shoulder, which caused pain.

The Veteran was next examined in March 2011.  At that time, he complained of mild to moderate pain and lack of endurance for repetitive or steady tasks.  He denied instability, giving way, locking, swelling, redness, and abnormal movement or guarding.  The examiner recorded range of motion measurements of 130 degrees of active abduction, 160 degrees of passive abduction and flexion, 90 degrees of internal and external rotation, and 50 degrees of adduction.  He complained of moderate pain at the end of abduction and moderate tenderness over the humeral insertion of the rotator cuff tendon, but pain and repetitive motion did not cause additional limitation of motion or decreased function.  

He was then examined in July 2013 with a December 2013 addendum.  At that time, he complained of chronic pain, described as a daily dull ache that was aggravated by overhead lifting and repetitive movements and partially relieved with medication and rest.  He also reported flare ups of increased pain with repetitive movement and overhead lifting.  The examiner recorded range of motion measurements of 180 degrees of abduction and 160 degrees of flexion with pain at the end of each range of motion.  After three repetitions, the Veteran had 160 degrees of abduction and flexion.  The examiner noted that he had functional loss/impairment in the form of less movement than normal and pain and movement.  Although the Veteran reported a history of mechanical symptoms, including clicking and catching, there was no history of recurrent dislocation or subluxation.  The examiner diagnosed the Veteran with right shoulder impingement and osteoarthritis.  In an addendum dated in December 2013, the examiner clarified that the Veteran was not additionally significantly limited in functionality and that he did not have a significant increase in weakness, fatigability, incoordination, or restricted movement during his reported flare ups.

The Veteran was most recently examined in July 2015.  At that time, he complained of pain that he rated as 9 out of 10, flare ups of sharp shoulder pain once per month, and difficulty raising his arm.  He also reported experiencing moderate flare ups one time per month, lasting 4 to 6 hours, but was unable to describe any functional limitation in terms of range of motion.  The examiner recorded range of motion measurements of 90 degrees of abduction, 110 degrees of flexion, 50 degrees of external rotation, and 90 degrees of internal rotation, with pain for all ranges of motion and no additional limitation of motion with three repetitions.  He also observed moderate tenderness on palpation and pressure on the anterolateral aspect of the shoulder, no objective evidence of crepitus, normal strength, and no muscle atrophy or ankylosis.  The Veteran reported that pain affected his functional ability with repeated use over a period of time, but was again unable to describe this effect in terms of range of motion.  

The examiner noted that he suspected a rotator cuff condition, but that there was no shoulder instability, dislocation, or labral pathology suspected, no loss of head, nonunion, or fibrous union of the humerus, and non malunion of the humerus.  X-rays showed minor degenerative joint disease and the examiner diagnosed the Veteran with right shoulder degenerative joint disease, status post arthroscopic surgery with SLAP repair.

The medical and lay evidence includes multiple VA and private treatment records noting the Veteran's complaints, and the Veteran's own statements and hearing testimony.  This evidence is consistent with the VA examinations of record.  

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 10 percent for his service-connected right shoulder disability prior to the July 2015 VA examination.  In order to receive a higher evaluation of 20 percent under Diagnostic Code 5201, his arm motion would have to be limited to the shoulder level or lower.  According to VA regulations, shoulder level abduction and flexion are both 90 degrees.  None of the VA examinations or treatment records show abduction or flexion limited to less than 90 degrees, even considering his most limited reports of abduction and flexion due to pain, after repetitive use, and during a flare up.  There is also no evidence of occasional incapacitating episodes to warrant an increased rating of 20 percent under Diagnostic Code 5003.  Without such evidence, a rating higher than 10 percent cannot be granted at any time during the appeals period under the Veteran's currently assigned diagnostic codes.

The Board has also considered the other rating criteria for disabilities of the shoulder and arm.  However, as there is no evidence that the Veteran has scapulohumeral articulation, ankylosis, impairment of the humerus, or impairment of the clavicle or scapula, an increased rating cannot be granted under any other diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202-5203 (2015).

The Board has considered the possibility of entitlement to an increased initial evaluation under 38 C.F.R. §§ 4.40 and 4.45 on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In Mitchell v. Shinseki, 25 Vet. App. at 37 the Court held that pain throughout range of joint motion, which does not limit motion, does not warrant more than the minimum schedular rating. See Petitti v. McDonald, No. 13-3469, slip op. at 13 (U.S. Vet. App. October 28, 2015) (per curiam) (observing that Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) aptly stated that under 38 C.F.R. §§ 4.40  and 4.45 "pain in and of itself does not rise to the level of functional loss" and; rather, quoting 38 C.F.R. § 4.40  "pain may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination[,] or endurance.'").

The Board has considered the effects of pain on the Veteran's functioning, but nevertheless concludes that higher ratings are not warranted for his right shoulder disability based on limitation of motion, even when considering the additional effects of such pain.  Those complaints were in fact considered by the examiners when they noted the point where the Veteran was initially limited by pain and additionally limited after repetitive use.  Moreover, the Board has used the Veteran's reports of additional limitation of motion during a flare up in evaluating his disability.  However, even this most limited motion did not warrant a higher rating.  The 10 percent award was been based largely on the Veteran's complaints of pain on motion and functional loss.  The criteria for a 20 percent rating has not nearly been approximated. 

There is also no indication in the medical evidence that the Veteran's service-connected right shoulder disability warranted other than the currently assigned 10 percent disability rating at any point during the appeals period.  The assignment of staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to an initial disability rating in excess of 10 percent for the right shoulder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz, supra.

Thoracolumbar Spine

The Veteran has been assigned a 10 percent evaluation under Diagnostic Code 5237 for his service-connected thoracolumbar spine disability.  He seeks a higher initial evaluation.  Diagnostic Code 5237 is rated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2015).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2015).

Intervertebral Disc Syndrome (IVDS) is rated under either the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the high evaluation when all disabilities are combined.  Under the Formula for Rating IVDS, a 10 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks in the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015).

The Veteran was first examined for his spine claim in May 2009.  At that time, he complained of stable, off and on pain that he treated with Motrin.  The examiner recorded range of motion measurements of 90 degrees of flexion and 30 degrees of extension, right and left lateral rotation, and right and left lateral flexion.  The Veteran reported pain in all range of motion, but there was no additional limitation of motion due to pain or with repetitive use.  The examiner noted that the Veteran had no muscle symptoms, flare ups of joint or spinal disease, or upper or lower extremity neurological symptoms.  He further observed that there was no guarding, spasm, tenderness, or ankylosis.  A January 2009 lumbar spine x-ray was normal.  The examiner diagnosed the Veteran with chronic low back strain and noted that it affected his occupation in that he has decreased mobility and problems with lifting and carrying.

The Veteran was next examined for his spine disability in July 2010.  At that time, he reported progressive pain with a poor response to medication and severe weekly flare ups lasting hours.  He reported experiencing fatigue, decreased motion, stiffness, weakness, spasm, and severe daily pinching pain that radiated to both legs.  He denied urinary or bowel problems, erectile dysfunction, numbness, leg or foot weakness, falls, unsteadiness, and incapacitating episodes.  He also indicated that he used a brace and could only walk 1/4 to 1/2 a mile.  The examiner observed no abnormal spinal curvatures, ankylosis, objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  He recorded range of motion measurements of 90 degrees of flexion and 30 degrees of extension, right and left lateral rotation, and right and left lateral flexion with reports of pain on motion.  An x-ray showed mild osteophyte formation at L3, L4, and L5.  The examiner noted that the Veteran had to stand and walk 8 hours per day for his job, which he indicated caused pain, as did walking, standing, doing chores, or sitting for long periods.

The Veteran was next examined in March 2011.  At that time, he complained of a constant mild and tight ache that increased to a moderate level with chores or after the work day and was occasionally sharp.  He reported good relief with medication, but also noted that exacerbations of his constant pain caused a decrease in function and range of motion.  He indicated that he sometimes wore a brace, walked unaided, including a significant amount for his job as a security officer.  The examiner noted that his symptoms had no effect on his activities of daily living, mild to moderate effects on his chores and recreation, and some effect on his occupation, though not enough to preclude him from performing his duties.  The examiner observed normal range of motion, normal posture and gait, and preserved spinal contour.  The Veteran reported mild pain at the end of right lateral flexion, but the examiner did not see any expressions of pain.  There was no additional limitation of motion with repetitions.  The examiner diagnosed the Veteran with thoracolumbar spine strain with underlying early degenerative joint disease.

He was then examined in July 2013.  At that time, the Veteran complained of a constant dull ache of the lower and mid back with increased pain on prolonged standing, walking, repeated bending and lifting, and prolonged sitting.  He reported some relief with medication, rest, and activity modifications and reported regularly using a back brace.  With regard to flare ups, he indicated that his pain increased with prolonged sitting, prolonged standing, walking, bending, and lifting.  The examiner recorded range of motion measurements of 70 degrees of flexion with pain at 70 degrees and 30 degrees of extension, right and left lateral rotation, and right and left lateral flexion, with no objective evidence of painful motion.  There was no additional limitation of motion with three repetitions.  

Despite the lack of observed additional limitation of motion with repeated movement, the examiner noted the Veteran's complaints of less movement, pain on movement, and interference with sitting standing, and/or weight bearing with repetitive use.  There was no localized tenderness or pain on palpation, no guarding or muscle spasm, normal strength, reflexes, and sensation, no muscle atrophy, no radiating pain or symptoms, and no IVDS.  X-rays showed arthritis and the examiner diagnosed the Veteran with early osteoarthritis of the lumbar spine.  The December 2013 addendum clarified that the Veteran was not additionally significantly limited in functionality and that he did not have a significant increase in weakness, fatigability, incoordination, or restricted movement during his reported flare ups.

The Veteran was most recently examined in July 2015.  At that time, he complained of pain that he rated as 7 out of 10, occasional shooting pains down his legs, and tingling and numbness of his feet.  The examiner recorded range of motion measurements of 75 degrees of flexion, 25 degrees of extension and right and left lateral flexion, and 30 degrees or greater of right and left lateral rotation, with pain at the end of each of the ranges of motion.  After three repetitions, flexion was limited to 70 degrees, extension was limited to 20 degrees, and right and left lateral flexion and right and left lateral rotation were not additionally limited.  The Veteran also reported less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing with repetitive use.  During a flare up, which occurred monthly and lasted 2 to 4 hours, the Veteran indicated that his flexion was limited an additional 5 degrees.  

The examiner observed paradorsal and paralumbar muscle tenderness on palpation and guarding and/or muscle spasm that did not result in abnormal gait or spinal contour.  The Veteran had normal muscle strength, no atrophy, and lumbar radiculopathy with hypoactive deep tendon reflexes and a normal sensory examination.  His mild radiculopathy affected the sciatic nerve, causing bilateral mild intermittent pain, paresthesias and/or dysesthesias, and numbness.  The examiner noted that there were no other neurological abnormalities, no IVDS, and no use of assistive devices.  He diagnosed the Veteran with chronic lumbar strain, thoracic spine degenerative disc disease, and lumbar radiculopathy of the bilateral lower extremities.

The medical and lay evidence includes multiple VA and private treatment records noting the Veteran's complaints, and the Veteran's own statements and hearing testimony.  This evidence is consistent with the VA examinations of record.  

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 10 percent for his service-connected thoracolumbar spine disability at any time throughout the appeals period.  Even considering his most limited flexion after repetitive use and during a flare up, his forward flexion has never been less than 60 degrees, his combined range of motion has never been 120 degrees or less, and he has not experienced muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  An increased rating of 20 percent cannot be granted.

The Board has considered the possibility of entitlement to an increased initial evaluation under 38 C.F.R. §§ 4.40 and 4.45 on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  However, the Court has clarified that the mere presence of pain does not, by itself, constitute functional loss.  The pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance. Mitchell v. Shinseki, 25 Vet. App. 32, 37-43.  

The Board has considered the effects of pain on the Veteran's functioning, but nevertheless concludes that higher ratings are not warranted for his thoracolumbar spine disability based on limitation of motion, even when considering the additional effects of such pain.  Those complaints were in fact considered by the examiners when they noted the point where the Veteran was initially limited by pain and additionally limited after repetitive use.  Moreover, the Board has used the Veteran's reports of additional limitation of motion during a flare up in evaluating his disability.  However, even this most limited motion did not warrant a higher rating.  The 10 percent award was been based largely on the Veteran's complaints of pain on motion and functional loss.  The criteria for a 20 percent rating has not nearly been approximated.  In summary, when the ranges of motion in the spine are considered together with the evidence showing functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating higher than 10 percent. 

The medical evidence is also negative for any clinical finding of ankylosis, which would warrant the assignment of a higher evaluation.  Indeed, as the Veteran is shown to retain motion of the thoracolumbar spines, the requirements for a higher rating have not been met or approximated.  He clearly experiences limited range of motion; but, the fact remains that his continued ability to manipulate his spine negates a finding of ankylosis.

With regard to the Formula for Rating IVDS Based on Incapacitating Episodes, each of the VA examiners concluded that the Veteran did not have IVDS or incapacitating episodes.  As such, an increased rating cannot be granted under this Formula.  

There is likewise no basis for the assignment of separate compensable ratings for neurological dysfunction, other than as already granted for radiculopathy of the bilateral lower extremities.  The Veteran was assigned separate 10 percent evaluations for radiculopathy of the right lower extremity and of the left lower extremity, each effective April 8, 2015, in a September 2015 rating decision.  He has not disagreed with the evaluation or effective dates assigned for this, nor is there any evidence to support a finding of compensable radiculopathy in excess of that already granted.  There is also no evidence of other neurological abnormalities associated with the Veteran's spine disorder.

There is also no indication in the medical evidence that the Veteran's service-connected thoracolumbar spine disability warranted other than the currently assigned 10 percent disability rating at any point during the appeals period.  The assignment of staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to an initial disability rating in excess of 10 percent for the thoracolumbar spine must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz, supra.

Hearing Loss

The VA rating scheme for the evaluation of hearing loss provides ratings from noncompensable to 100 percent based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests which average puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  38 C.F.R. § 4.85 (2015).  The evaluation of hearing impairment applies a formula which is essentially a mechanical application of the VA Schedule for Rating Disabilities to numeric designations after audiology evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2015).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Alternatively, Table VIA uses only the puretone averages to give each ear a numeric designation.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) provides that if puretone thresholds in the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Additionally, 38 C.F.R. § 4.86(b) provides that if the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an evaluation can be based on either Table VI or Table VIA, whichever results in a higher numeric designation, and that designation will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  

None of the audiometric results for either right ear meet the criteria for Table VIA under 38 C.F.R. § 4.86(a) or (b).  As such, the Veteran's right and left ear hearing loss may only be evaluated under Table VI.  

The Veteran has argued that his hearing loss is more severe than is reflected by his 0 percent evaluation.  Although the Veteran is competent to attest to his observations and laypeople may, in some circumstances, opine on questions of diagnosis and etiology, in this case, the Veteran is not competent to diagnose himself with a particular level of hearing impairment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159 (a)(1) (2015) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Specifically, while the Veteran is clearly competent to describe what he experiences (diminished hearing), he is unable to provide competent evidence as the audiometry or measured level of his hearing loss to support a higher disability rating.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  

The Veteran was first examined for his hearing loss claim in May 2009.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
15
15
25
LEFT
15
20
15
10

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  Puretone threshold averages were 17.5 decibels for the right ear and 15 decibels for the left ear.  The examiner noted the Veteran's complaints of buzzing and popping in the ears that was worse with congestion and indicated that a language barrier may have been a contributing factor to his reduced word recognition scores in the presence of normal hearing.  According to 38 C.F.R. § 4.85, the right ear had a designation of I and the left ear had a designation of II, based on Table VI.  The point where I and II intersect on Table VII indicates a disability rating of 0 percent.  

The Veteran was next afforded a VA audiological in July 2010.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
15
25
30
LEFT
25
30
20
10

Speech audiometry revealed speech recognition ability of 100 percent in both ears and puretone threshold averages were 21.25 decibels for both ears.  The examiner noted the Veteran's complaints of ear popping and pain but concluded that it did not result in any significant effects on his occupation.  According to 38 C.F.R. § 4.85, both ears had a designation of I based on Table VI.  The point where I and I intersect on Table VII indicates a disability rating of 0 percent.  

He was next examined for his hearing loss disability in March 2011.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
15
20
25
LEFT
20
25
15
10

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  Puretone threshold averages were 18.75 decibels for the right ear and 17.5 decibels for the left ear.  The examiner noted the Veteran's complaints of feelings of congestion with ear pain and pressure, particularly with elevation.  According to 38 C.F.R. § 4.85, both ears had a designation of I based on Table VI.  The point where I and I intersect on Table VII indicates a disability rating of 0 percent.  

The Veteran was then examined for his hearing loss disability in December 2011.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
15
20
25
LEFT
15
15
15
15

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  Puretone threshold averages were 20 decibels for the right ear and 15 decibels for the left ear.  The Veteran reported that his wife complained that he listened to the television too loudly, but that he had not noticed any difficulty hearing.  According to 38 C.F.R. § 4.85, both ears had a designation of I based on Table VI.  The point where I and I intersect on Table VII indicates a disability rating of 0 percent.  

Finally, he was most recently examined for his hearing loss disability in July 2015.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
30
35
40
LEFT
30
30
30
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.  Puretone threshold averages were 32.5 decibels for the right ear and 27.5 decibels for the left ear.  The Veteran again reported that his wife complained that he listened to the television too loudly and that he does not listen.  According to 38 C.F.R. § 4.85, both ears had a designation of I based on Table VI.  The point where I and I intersect on Table VII indicates a disability rating of 0 percent.  

In addition to the VA examinations, the medical evidence includes VA treatment records pertaining to the Veteran's hearing loss disability.  These treatment records note the Veteran's complaints of difficulty hearing and that he has been fitted for hearing aids, but do not include any additional and usable audiometric results from the appeals period.  

As the Veteran's hearing loss has been tested with reliable results and the Veteran has not claimed that these results were in any way invalid or that his hearing loss has worsened since his July 2015 VA examination, the Board finds that the Veteran's bilateral hearing loss does not warrant an initial compensable rating.  Additionally, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the 0 percent evaluation assigned during the appeals period.  The assignment of staged ratings is not warranted.  See Fenderson, supra.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable evaluation, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz, supra.

Additional Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's particular disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  

With regard to the Board's sinusitis and s/p tonsillectomy and UPPP, the rating criteria for the currently assigned 0 percent disability ratings specifically contemplate his symptoms.  Moreover, the Board has considered all rating criteria for diseases of the nose and throat to determine whether a higher rating can be assigned under an alternative diagnostic code.

With regard to the Veteran's right shoulder and thoracolumbar spine disabilities, the rating criteria for the currently assigned 10 percent disability ratings specifically contemplate his complaints of limitation of motion and painful motion.  38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  Further, if his motion was more severely limited or he experienced incapacitating episodes, the rating criteria would allow for an even higher and/or separate evaluations based on these symptoms.

With regard to the Veteran's hearing loss, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not described any unusual features associated with his hearing loss disability.  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  

The Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Finally, when a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU) and special monthly compensation (SMC).  See Rice v. Shinseki, 22 Vet. App. 447; see also, Akles v. Derwinski, 1 Vet. App. 118 (1991).  The record shows that the Veteran is receiving TDIU.  Regarding SMC, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU (as the Veteran's TDIU was granted based on a combination of several of his service-connected disabilities).  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010). There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k) ; 38 C.F.R. § 3.350(a), (b), (i).  As such, the Board will not infer the issue of entitlement to SMC at this time.


ORDER

Entitlement to service connection for a bilateral ear disability, other than hearing loss and tinnitus, is denied.

Entitlement to service connection for a right thumb disability is denied.

Entitlement to service connection for residuals of a cold injury of the right index finger is denied.

Entitlement to an initial compensable disability rating for sinusitis is denied.

Entitlement to an initial compensable disability rating for s/p tonsillectomy and UPPP is denied.

Entitlement to an initial disability rating in excess of 10 percent for right (major) shoulder degenerative joint disease and status post arthroscopic surgery with SLAP repair is denied.

Entitlement to an initial disability rating in excess of 10 percent for thoracic spine degenerative disc disease and chronic lumbar strain is denied.

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.


REMAND

The Veteran has been examined in conjunction with his GI claim.  However, despite evidence of GI symptoms/diagnoses and inservice complaints, the VA examiners did not provide an opinion on whether the Veteran's current complaints are related to his military service.  See Barr, supra.  This claim must be remanded for a new VA examination and medical opinion.

At his July 2015 VA foot examination, the Veteran indicated that he received treatment from a private podiatrist.  Despite this indication of possible relevant private treatment records, the AOJ made no attempt to secure a release of information from the Veteran or to obtain any such records.  The increased rating and service connection foot claims must be remanded to ask the Veteran to provide a release of information for these and any other relevant private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter asking him to identify and provide a signed release of information (VA Form 21-4142) for any records relating to his foot disabilities, particularly those for the private podiatric treatment that he reported receiving at his July 2015 VA examination.  If he returns a signed release of information, attempt to obtain and associate with the claims file any private treatment records.  All attempts to obtain these records should be documented in the claims file.  If the AOJ is unable to obtain any additional records, this must be noted in the claims file and the Veteran must be notified of such.  

2.  Schedule the Veteran for a VA examination to address the nature and etiology of his GI disorder(s).  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination(s).  This must be noted in the examination report.

The examiner must identify any GI disorder(s) that the Veteran currently has, to include any that may have resolved during the appeals period.  If the examiner identifies any such disorder, s/he should then state whether it is at least as likely as not (a 50 percent probability or greater) that such disorder(s) was caused or aggravated by his active service.  

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


